Notice of appeal by respondent (James J. Huff) pursuant to G.S. 7A-30 (substantial constitutional question) dismissed ex mero motu 1 February 2001. Petition by respondent (James J. Huff) for discretionary review pursuant to G.S. 7A-31 denied 1 February 2001. Notice of appeal by respondent (Tampatha C. Huff) pursuant to G.S. 7A-30 (substantial constitutional question) dismissed ex mero motu 1 February 2001. Petition by respondent (Tampatha C. Huff) for discretionary review pursuant to G.S. 7A-31 denied 1 February 2001.
Justice Edmunds recused.